Title: From Benjamin Franklin to Samuel Johnson, 13 September 1750
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir
Philada. Sept. 13. 1750
I am sorry to hear of your Illness: If you have not been us’d to the Fever and Ague, let me give you one Caution. Don’t imagine yourself thoroughly cur’d, and so omit the Use of the Bark too soon. Remember to take the preventing Doses faithfully. If you were to continue taking a Dose or two every Day for two or three Weeks after the Fits have left you, ’twould not be amiss. If you take the Powder mix’d quick in a Tea Cup of Milk, ’tis no way disagreable, but looks and even tastes like Chocolate. ’Tis an old Saying, That an Ounce of Prevention is worth a Pound of Cure, and certainly a true one, with regard to the Bark; a little of which will do more in preventing the Fits than a great deal in removing them.
But if your Health would permit, I should not expect the Pleasure of seeing you soon: The Small Pox spreads apace, and is now in all Quarters: Yet as we have only Children to have it, and our Doctors inoculate apace, I believe they will soon drive it thro’ the Town: So that you may possibly visit us with Safety in the Spring. In the mean time we should be glad to know the Result you came to after consulting your Brethren at the Commencement. Messrs. Peters and Francis have directed me on all Occasions to present their Compliments to you. Please to acquaint me if you propose to make any considerable Additions to the Ethics, that I may be able in the Proposals to compute the Bigness of the Book. I am, with sincere Esteem and Respect, Dear Sir, Your most obliged humble Servant
B Franklin
Enclos’d I return the good Bishop’s Letter, with Thanks.
  Addressed: To  The Revd Dr Saml Johnson  Stratford  Free B Franklin
